Citation Nr: 1456557	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  04-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a heart disorder manifested by a systolic murmur and hypertension, including as due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1980 to February 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The issue of service connection for a heart disorder was remanded by the Board in April 2011 for additional development.  In July 2012, the Board previously adjudicated, and denied, the Veteran's claim for service connection for a heart disorder.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the claim.  The Court held that the April 2011 VA examination report and August 2011 addendum opinion, relied on by the Board, were inadequate because the VA examiner failed to opine whether the service-connected lumbar spine disabilities (lumbosacral strain with degenerative disc disease of the lumbar spine, L4-5) aggravate the Veteran's hypertension.  

In May 2009, the Veteran appeared at a hearing before a Veterans Law Judge at the local RO in Reno, Nevada.   A transcript of the hearing is of record.  The Veterans Law Judge who conducted the May 2009 hearing is not currently employed by the Board.  In April 2012, the Board sent the Veteran a letter informing him that the Veterans Law Judge who presided at the hearing in May 2009 is no longer employed by the Board and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in this case.  In correspondence received by the Board in May 2012, the Veteran indicated that he did not wish to attend another hearing; however, in a May 2014 letter, the Veteran requested a new Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for a Heart Disorder

In the March 2014 Memorandum Decision, the Court held that the April 2011 VA examination report and August 2011 addendum opinion were inadequate.  The Board finds that remand is required in order to obtain a medical opinion addressing whether the Veteran's lumbar spine disabilities aggravates any heart disorders.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

In a May 2014 written statement, the Veteran indicated that he wanted to appear at a Board hearing before a Veterans Law Judge.  In November 2014, the Board sent the Veteran a clarification letter asking him which type of hearing he would like to attend.  In a December 2014 written statement, the Veteran continued to express his desire for a Board hearing, but did not indicate the type of hearing he wished to attend.  Videoconference hearings are held in lieu of personal hearings held before a Veterans Law Judge, see 38 C.F.R. § 202.700(e) (2014), and the Veteran has not indicated willingness to participate in a videoconference hearing.  Further, on the February 2006 substantive appeal (VA Form 9), the Veteran indicated that he wanted to appear at a hearing before a Veterans Law Judge at the local RO in Reno, Nevada.  As the Veteran has requested a Board hearing, and no hearing has yet to be carried out before the Veterans Law Judge who will render a determination in this case, a remand is necessary to afford the Veteran a Board hearing at the local RO (Travel Board hearing).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before the Board at the local RO in Reno, Nevada (Travel Board hearing).  

2.  Then, schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of the claimed heart disorders, as secondary to the service-connected lumbar spine disabilities.  The claims file should be provided to the examiner.  The examiner should provide a rationale and basis for all opinions expressed.  The VA examiner should diagnose all current heart disabilities and offer the following opinions:   

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed heart disorder was caused by the service-connected lumbar spine disabilities?

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed heart disorder was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected lumbar spine disabilities?

3.  Following completion of the VA examination, the claims file should be held at the RO until the Board hearing is conducted.  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, readjudicate the appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

